Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0468
                       Lower Tribunal No. 17-23684
                          ________________


                          Cordis Corporation,
                                  Appellant,

                                     vs.

                              Helen Smith,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

     Crowell & Moring LLP, and Vincent J. Galluzzo (Washington, D.C.);
Wallen Kelley, and John D. Golden, for appellant.

     Searcy, Denney, Scarola, Barnhart & Shipley, P.A., and Joseph R.
Johnson (West Palm Beach), for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Cortez v. Palace Resorts, Inc., 123 So. 3d 1085, 1091

(Fla. 2013) (listing Kinney factors and citing Kinney Sys., Inc. v. Cont’l Ins.

Co., 674 So. 2d 86, 90 (Fla. 1996)); see also Caraffa v. Carnival Corp., 34

So. 3d 127, 129 (Fla. 3d DCA 2010) (noting abuse of discretion standard of

review as provided in Fla. R. Civ. P. 1.061(a)(4)).




                                      2